POPOVICH, Chief Judge
(dissenting).
I respectfully dissent and would affirm the trial court because:
1. The settlement and release covered all damages and claims and was an arms-*551length negotiation. It is a mistake under these facts to set it aside on plaintiffs claim he did not understand.
2. The jury properly found no material misrepresentation or duress. Proper deference should be given to the jury’s findings and verdict.
3. Even if the majority was right and this matter should be reversed, it should be remanded for a new trial with issues properly submitted to the jury for proper disposition and apportionment. I disagree with the majority holding the issue of sufficient consideration was not submitted to the jury, and then remanding and ordering the trial court to apportion the damages based on the present state of the record.